POPOVICH, Judge,
dissenting:
I must dissent. The majority concludes that the trial court’s actions were proper when it sent written instructions, requested by the jury during deliberations, of the elements of the crimes charged but refused appellant’s request to send out a statement of the elements of self-defense. This was reversible error.
In Commonwealth v. Baker, 466 Pa. 382, 353 A.2d 406 (1976), a plurality opinion, our Supreme Court discussed the practice of sending out a written set of possible verdicts with the jury. Our Supreme Court, per Justice NIX, stated the following:
“The obvious danger in such a practice is that the jurors may tend to overemphasize the importance of the matters touched upon within such a memoranda and possibly ignore the totality of the oral charge.” Commonwealth v. Baker, Id., 466 Pa. at 396, 353 A.2d at 413 (1976) (Emphasis added). See generally, Annot., 91 A.L.R.3d 382 (1979).
In view of the above, it is apparent that even if the court had the authority to send out “instructions” to the jury, it was improper for the court to only allow the jury to have the definitions of the crimes and to deny them access to the “totality of the . .. charge”, which, of course, would have included a charge on appellant’s defense of self-defense. Thus, the trial court’s action “may [have] tended to overem*89phasize” the elements of the crimes charged when it granted such a partial request—thereby, deemphasizing appellant’s defense.1
Additionally, the majority states that the trial court’s sending of the “list of the elements of the various crimes charged in information” to the jury was a “non-prejudicial, supplemental clarification”. See at 85 and 87. This writer, however, considers the listing sent by the court in the instant case as equivalent to allowing the jury to receive a “copy of the information or indictment,” a practice which is specifically prohibited by Rule 1114 of the Pennsylvania Rules of Criminal Procedure.
Rule 1114 and the commentary which accompanies that rule provide as follows:
“RULE 1114. Material Permitted in Possession of the Jury
Upon retiring for deliberations, the jury shall not be permitted to have a transcript of any trial testimony, nor a copy of any written confession by the defendant, nor a copy of the information or indictment. Otherwise, upon retiring, the jury may take with it such exhibits as the trial judge deems proper.
Comment: This Rule substantially changes the former law in many Pennsylvania counties by prohibiting the jury from receiving a copy of the indictment (or information) during its deliberations, see Commonwealth v. Schwartz, 178 Pa.Super. 434, 115 A.2d 826 (1955). The Rule also prohibits the jury from taking into the jury room any written confession of the defendant.
In Commonwealth v. Pitts, 450 Pa. 359, 363 n. 1, 301 A.2d 646, 650 n. 1 (1973), the Court noted that ‘it would be a better procedure not to allow exhibits into the jury room which would require expert interpretation.’
*90Adopted Jan. 24,1968. Eff. Aug. 1,1968. Amended June 28, 1974. Eff. Sept. 1, 1974.” (Emphasis added).
With this in mind, we must remember that an information or indictment “contains the elements of the offense charged and fairly informs a defendant of the charge against which he must defend.” Hamling v. United States, 418 U.S. 87, 117, 94 S.Ct. 2887, 2907, 41 L.Ed.2d 590 (1974). Accord Commonwealth v. Carter, 482 Pa. 274, 277, 393 A.2d 660, 661 (1978).
The plain, typed, white sheet of paper which was sent to the jury in the instant case also was similar in form and content to an information. That paper stated the following:

“Counts One and Two—Aggravated Assault

Intentionally, knowingly, or recklessly causing serious bodily injury to another under circumstances manifesting extreme indifference to the value of human life.

Counts Three and Four—Aggravated Assault

Intentionally or knowingly causing bodily injury to another with a deadly weapon.

Counts Five and Six—Simple Assault

Intentionally, knowingly or recklessly causing bodily injury to another.

Counts Seven and Eight—Simple Assault

Negligently causing bodily injury to another with a deadly weapon.

Counts Nine and Ten—Recklessly Endangering

Recklessly engaging in conduct which places or may place another person in danger of death or serious bodily injury.”
Majority’s Slip Opinion at 1347.
It is obvious that the statement by the trial court is merely a recounting of the language found in the Pennsylvania Crimes Code. See 18 Pa.C.S.A. §§ 2701(a)(1) and (2) (simple assault), 2702(a)(1) and (4) (aggravated assault), and 2705 (recklessly endangering another person). Instead, the majority ignores the mandate of Rule 1114 saying that the “statement as prepared by the trial court, amounted to *91simple definitions of the elements of the crimes charged.” At 87. (Emphasis added). What the majority ignores is the fact that such “simple definitions” are also the kind of verbiage contained in most criminal informations, which again is prohibited material under the Rule. See Pa.R. Crim.P. 225(b) (“The information . .. shall be valid and sufficient in law if it contains ... a plain and concise statement of the essential elements of the offense substantially the same as or cognate to the offense alleged in the complaint. ... ”)
Interesting enough, the majority justifies the court’s action in denying appellant’s request to allow the jury to receive a statement defining self-defense (1) by relying on the principle that the scope of supplemental instructions rests within the sound discretion of the trial court, and (2) by stating that the “trial court, in its charge to the jury, properly addressed appellant’s assertion of self-defense.” At 88. This writer, however, cannot subscribe to the majority’s bootstrap logic. To begin with, the majority assumes without explanation that the statement sent to the jury was a properly written “instruction ”. However, the instruction is not representative of those approved by our jurisdiction.
However, even accepting the majority’s argument that the statement was a form of an instruction, it was nonetheless incomplete. A federal circuit court in addressing this issue stated the following:
“No doubt instructions which [the trial court] reads and hands over to the jury may make a stronger impression than other instructions which are not reduced to writing. This difference may or may not be important. When the judge thinks that it is likely to distort the charge as a whole..., he may solve the problem by declining to give or by declining to hand over any written instructions, or by reducing his entire charge to writing and reading it to the jury.” Copeland v. United States, 80 U.S.App.D.C. 308, 152 F.2d 769 (1945), cert. denied, 328 U.S. 841, 66 S.Ct. 1010, 90 L.Ed.(2d) 1815 (1945).
*92In view of the above language, it is no consolation to the appellant that the court covered the charge of self-defense in the oral charge when it also emphasized in a written statement that he was charged with ten counts of assault-related crimes. Hence, I must dissent.

. At this time, this writer need not decide whether a properly written instruction is among those materials permitted to be taken out with the jury upon retiring for deliberations because, in any event, the trial court had no authority to send out the abbreviated information-type document.